Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has filed AFCP 2.0 along with Remarks on February 3rd, 2022 cancelling claims 18, 21, 25, 26, 28, and 29. Amendments have also changed the dependencies of claims 19 and 30. Examiner enters amendments.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority date of August 30th, 2018 given.
Allowable Subject Matter
Claim 11 is allowed.
The following is an examiner’s statement of reasons for allowance: 
The amendments overcome the prior art relied upon in the previous rejection and has addressed all outstanding issues; therefore, Examiner allows amendments as submitted.  
Subsequently, dependent claims 13-15, 19, 23, 24, 27, and 30 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762